NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CHRISTOPHER SCOTT LIEDER, Appellant.

                             No. 1 CA-CR 15-0603
                               FILED 8-25-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201400900
            The Honorable Billy K. Sipe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Office of the Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                            STATE v. LIEDER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Lawrence F. Winthrop joined.


H O W E, Judge:

              Christopher Scott Lieder appeals his convictions and
sentences for burglary and theft of means of transportation, arguing that
the trial court erroneously permitted the State to impeach him with two
prior convictions. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

              In June 2014, two Kingman homeowners contacted police to
report that a motorcycle was missing from their backyard. When officers
arrived and asked the homeowners if they knew who may have stolen the
motorcycle, the homeowners stated that Lieder, their son, may have done
so. Based on this information, the officers went to Lieder’s last reported
address. Once there, one officer saw a motorcycle matching the description
the homeowners provided. The homeowners met the officers at Lieder’s
home and confirmed that the motorcycle was the one missing from their
backyard. The State then charged Lieder with one count of burglary in the
third degree and one count of theft of means of transportation.

              Before Lieder’s July 2015 jury trial, the State moved to add
allegations of two prior convictions from 2005 for forgery and theft to the
indictment as aggravating circumstances. Lieder subsequently moved to
preclude the State from using those convictions for impeachment purposes
under Arizona Rule of Evidence 609, which governs the admissibility of
prior convictions to attack a witness’s credibility. Lieder argued that the
prior convictions could not be used for impeachment because they were
four months over the 10-year limit of Rule 609 and their use would
prejudice him. The State objected, arguing that although the trial would be
held 10 years and four months after Lieder’s March 2005 release from
confinement for those offenses, the probative value of the forgery and theft
convictions on Lieder’s credibility outweighed any potential prejudice. The
State also anticipated that Lieder would testify that he had permission to
take the motorcycle and did not steal it. Because Lieder’s mother was
expected to testify that Lieder did not have permission to take the


                                     2
                              STATE v. LIEDER
                             Decision of the Court

motorcycle, the State argued that Lieder’s credibility would be central to
this case.

                After oral argument, the court denied Lieder’s motion. In
doing so, the court agreed with the State that Lieder’s credibility was
“critical to the issues . . . that the jury ha[d] to decide.” The trial court stated
that it took into account several factors, including the impeachment value
of the prior crimes, the date of the convictions and Lieder’s subsequent
history, the similarity between the past crimes and present charges, the
importance of Lieder’s testimony, and the centrality of Lieder’s credibility.
Specifically, the court noted that because the current charges involved theft,
Lieder’s testimony on whether he had permission to take the motorcycle
would be important. The court also found that the prior convictions were
for crimes similar to the present charges because they were “theft-related,
property crime-related offenses.” The court further considered that because
the prior convictions fell only a few months past the 10-year limitation, and
not years, they were still relevant to Lieder’s credibility.

               Although the court allowed the prior convictions to be used
for impeachment because Lieder’s testimony and his credibility were
central to the case, it sanitized the nature of the convictions to minimize
their prejudicial effect. The court stated that because the past crimes and
present charges were so similar, allowing the jury to hear the nature of the
convictions “would simply be highly prejudicial . . . and the ruboff [sic]
effect certainly speaks for itself.”

               Lieder testified at trial. He admitted that he took the
motorcycle from his parents’ house, but stated that he did so with his
mother’s permission because they agreed he would clean the motorcycle.
Lieder further stated that his mother led him onto the property to get the
motorcycle and helped him retrieve it from the backyard. On cross-
examination, the State asked Lieder about the two prior felony convictions,
to which Lieder admitted. The jury ultimately convicted Lieder on both
counts. The trial court sentenced Lieder to concurrent, mitigated terms of
3 years’ imprisonment for the burglary charge and 4.5 years’ imprisonment
for the theft charge, applying 38 days’ presentence incarceration credit to
each. Lieder timely appealed.

                                 DISCUSSION

             Lieder argues that the trial court erred by allowing the State
to impeach him with his two 2005 convictions pursuant to Rule 609(b). We
review the trial court’s admission of prior convictions for an abuse of



                                         3
                             STATE v. LIEDER
                            Decision of the Court

discretion. State v. Beasley, 205 Ariz. 334, 338 ¶ 19, 70 P.3d 463, 467
(App. 2003). The trial court is in the best position to balance the probative
value of challenged evidence against the potential for unfair prejudice. State
v. Doty, 232 Ariz. 502, 505 ¶ 12 n.4, 307 P.3d 69, 72 n.4 (App. 2013). An abuse
of discretion is “an exercise which is manifestly unreasonable, exercised on
untenable grounds or for untenable reasons.” State v. Wassenaar, 215 Ariz.
565, 570 ¶ 11, 161 P.3d 608, 613 (App. 2007). Because the record supports
the trial court’s admission of the prior convictions, the court did not err.

              Arizona Rule of Evidence 609(a) permits the admission of
prior convictions to attack a witness’s credibility in certain circumstances
when their probative value outweighs the prejudicial effect. However, as
past convictions become older, their probative value on credibility
decreases. State v. Green, 200 Ariz. 496, 498 ¶ 9, 29 P.3d 271, 273 (2001).
Consequently, if more than 10 years have passed between the conviction or
release from confinement and the date of the trial, Rule 609(b) permits the
conviction’s admission only if “its probative value, supported by specific
facts and circumstances, substantially outweighs its prejudicial effect.”
Ariz. R. Evid. 609(b) (emphasis added); see also State v. Noble, 126 Ariz. 41,
43, 612 P.2d 497, 499 (1980) (applying Rule 609(b) because more than 10
years had passed between the prior conviction and the current case’s trial
date). Because more than 10 years had passed between Lieder’s March 2005
release from confinement and his July 2015 trial for the present offenses, the
prior convictions were admissible only if this higher standard was met.

               In determining whether a prior conviction’s probative value
substantially outweighs its prejudicial effect, the trial court should
consider, among other factors, the impeachment value of the prior
convictions, the remoteness of the conviction, the similarity between the
past crime and present charges, the importance of the defendant’s
testimony, and the centrality of the witness’s credibility. Green, 200 Ariz. at
499 ¶¶ 12–13, 29 P.3d at 274. The trial court should disclose on the record
the specific facts and circumstances supporting its admissibility ruling. Id.
at 498 ¶ 9, 29 P.3d at 273. Explicit findings are preferable but not necessary
when the basis of the trial court’s ruling appears in the record. Beasley, 205
Ariz. at 339 ¶ 25, 70 P.3d at 468.

             The trial court did not abuse its discretion by allowing the
State to impeach Lieder with the two prior convictions. The trial court
stated on the record that the probative value of the prior convictions
outweighed their prejudicial effect. In reaching its decision, the trial court,
contrary to Lieder’s argument, took several relevant factors into
consideration. Cf. Green, 200 Ariz. at 499 ¶ 14, 29 P.3d at 274 (providing that


                                      4
                             STATE v. LIEDER
                            Decision of the Court

centrality of credibility, alone, does not substantially outweigh the
prejudicial effect of admitting prior convictions). The trial court first
considered the centrality of Lieder’s credibility in the case. The court noted
that if Lieder elected to testify, his credibility would be critical to the case
because his defense was that he had permission to take the motorcycle.
Given that the State accused Lieder of stealing the motorcycle, if the jury
found Lieder and his testimony credible, it would find him not guilty of the
charges. Because Lieder’s testimony was central to the case, the trial court
also found that the convictions’ impeachment value was “very high” and
that Lieder’s testimony was “very important” to the case. The court next
considered that the past crimes and present charges were similar in that
they were “theft-related, property crime-related offenses.” Additionally,
the trial court stated that although the crimes were older than 10 years at
the time of trial, they were only so by four months as opposed to several
years. The court thus found that despite their remoteness, the convictions
still had relevant probative value to the present case. Finally, the court
limited potential prejudice by sanitizing the nature of the convictions.
Accordingly, because the record supports their admission, the trial court
did not err by permitting the State to impeach Lieder with the two prior
convictions.

                               CONCLUSION

              For the foregoing reasons, we affirm.




                          Amy M. Wood • Clerk of the court
                          FILED: AA




                                          5